Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan O. Greene on 01/20/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 12/21/2021: 


1. 	(Currently Amended) An electronics manufacturing system comprising: 
a first substrate transfer via comprising: 
a plurality of position detection sensors to detect a position of a substrate in the first substrate transfer via; and 
a plurality of flow-controlled valves configured to: 
inject inert gas through a floor of the first substrate transfer via; and 

a controller coupled to the plurality of flow-controlled valves and to the plurality of position detection sensors, the controller to:
receive sensing data indicating the position of the substrate from the plurality of position detection sensors; and
control the plurality of flow-controlled valves based on the sensing data;
a processing chamber coupled to the first substrate transfer via, the processing chamber comprising: 
a pedestal comprising a plurality of apertures; and
a plurality of flow-controlled devices to: 
inject inert gas through the plurality of apertures to receive the substrate from the first substrate transfer via; and 
move the substrate into a second substrate transfer via after processing of the substrate. 

3. 	(Currently Amended) The electronics manufacturing system of claim 1, wherein the controller is further to:


increase the pressure of the inert gas flowing from a second subset of the plurality of flow-controlled valves located underneath a second side of the substrate opposite to the first side of the substrate.

9. 	(Currently Amended) A processing chamber comprising:
a pedestal comprising a plurality of apertures, the pedestal sized to receive a substrate and comprising a first post;
a set of flow-controlled devices configured to:
inject inert gas, via the first post, through the plurality of apertures of the pedestal to receive the substrate on the pedestal from a first substrate transfer via for processing; and
inject inert gas, via the first post, through the plurality of apertures of the pedestal to eject the substrate from the pedestal into a second substrate transfer via after processing of the substrate;
a position detection sensor to detect a position of the substrate over the pedestal; 
a controller coupled to the position detection sensor and to the set of flow-controlled devices, the controller to: 
receive sensing data indicating the position of the substrate from the position detection sensor; and
control the set of flow-controlled devices based on the sensing data; 

a lift physically connected to one of the lower enclosure or the second post, the lift to raise the lower enclosure and the pedestal into the processing chamber; and
an exhaust channel, formed within the second post, to purge process waste after processing.

11.  	(Currently Amended) The processing chamber of claim 9, wherein the exhaust channel is located outside of the first post, 

a vacuum source coupled to the exhaust channel, the vacuum source to adjust a pressure level of the processing chamber; and  
[[a]]wherein the controller is further coupled to and is further to: 
determine, from the sensing data received from the position detection sensor, the position of the substrate with respect to a center of the pedestal; 
selectively initiate the set of flow-controlled devices to direct a center of the substrate onto the center of the pedestal; 
raise, using the lift, the lower enclosure until in a sealing position against an underside of a cavity of the processing chamber;
control the vacuum source to pressurize the processing chamber; and 
initiate the processing of the substrate. 

15-21. (Cancelled)


Allowable Subject Matter
3.	1-14 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an electronics manufacturing system comprising “a controller coupled to the plurality of flow-controlled valves and to the plurality of position detection sensors, the controller to: 
receive sensing data indicating the position of the substrate from the plurality of position detection sensors; and
control the plurality of flow-controlled valves based on the sensing data” in combination with other limitations as a whole.

For claim 9, the references of record, either singularly or in combination, do not teach or suggest at least a processing chamber comprising “a controller coupled to the position detection sensor and to the set of flow-controlled devices, the controller to: 
receive sensing data indicating the position of the substrate from the position detection sensor; and
control the set of flow-controlled devices based on the sensing data” in combination with other limitations as a whole.

The closet prior arts on records Waqar et al (US 2018/0374719 Al), Holeyannavar et al. (US PGPUB 2018/0374725 Al), Ranish et al. (US PGPUB 2014/0330422 A1), Kawasaki et al. (US Patent 99600065). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 2-8, 10-14 are also allowed being dependent on allowable claims 1, 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897